Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6,11,14-16,18,28-29,31,33,41,45,48-50 and 69-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of “… the supporting frame is provided with a recessed guide rail, the guide rail is inserted with a pedal device fixing bracket for mounting and holding the pedal device, the guide rail extends in a left-right direction and is disposed on a front side and/or a rear side of the supporting frame, left and right ends of the guide rail are inserted with the pedal device fixing brackets for mounting and holding the two pedal devices on left and right respectively, a single-sided guide rail for inserting the two pedal device fixing brackets on left and right is integrally extended or independent of each other, the guide rail has a T-shaped cross section, each of the pedal device fixing brackets comprises an insertion portion laterally inserted into the guide rail and a mounting portion extending outwardly from the guide rail for mounting and holding the pedal device, the mounting portion is provided with a fastening hole for fastening the pedal device, a supportingCustomer No.: 31561 Docket No.: 90428-US-PA-PCTApplication No.: 16/475,382wing portion extending between the mounting portion and the insertion portion and attached to the supporting frame in an upward and/or a downward direction is provided. …” was not readily met by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611      
                                                                                                                                                                                                  
/JACOB B MEYER/Primary Examiner, Art Unit 3618